J-S24008-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    STEVEN MUTZ                                :
                                               :
                       Appellant               :   No. 2783 EDA 2019

       Appeal from the Judgment of Sentence Entered September 6, 2019
       In the Court of Common Pleas of Lehigh County Criminal Division at
                        No(s): CP-39-CR-0000204-2019


BEFORE:      BENDER, P.J.E., STABILE, J., and STRASSBURGER, J.*

MEMORANDUM BY BENDER, P.J.E.:                              FILED JULY 08, 2020

        Appellant, Steven Mutz, appeals from the judgment of sentence of time-

served to 90 days’ incarceration, imposed after he was convicted of disorderly

conduct under 18 Pa.C.S. § 5503(a)(2).             Appellant solely challenges the

sufficiency of the evidence to sustain his conviction. We affirm.

        The trial court summarized the facts of Appellant’s case, as follows:

               On January 7, 2019, around 8:30 to 8:45 AM, Rebecca
        Holder, Director of Operations for Billy’s Downtown Diner, was
        heading to the diner’s Allentown location at 840 West Hamilton
        Street, Allentown, when she received a phone call from one of the
        servers, Yesica Hernandez. Ms. Hernandez advised Ms. Holder
        that [Appellant had] entered the restaurant, handed her a bag of
        books and stated it would only stop ticking if he made it stop
        ticking. [Appellant] then left the restaurant.

             Ms. Holder subsequently arrived at the restaurant around
        9:45 to 10:00 AM. She observed [Appellant] walking down
        Hamilton Street in front of the restaurant, and told the host to call
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S24008-20


        the police. Ms. Holder then saw [Appellant] approaching the front
        door. At this time, she went to the door and told [Appellant] he
        could not enter the restaurant. [Appellant] said he was coming in
        and he wanted his books back. Both parties were speaking in a
        normal tone at this point. Ms. Holder advised [Appellant] that she
        called the police, and that he could get his books when they
        arrived. [Appellant] became agitated, got very close to her and
        was screaming about wanting to get his books. Ms. Holder
        admittedly yelled back at [Appellant]. The interaction lasted
        about 2-3 minutes[,] during which time guests of the restaurant
        were waiting to enter and exit, but were unable to do so. Guests
        dining inside the restaurant were standing at the windows looking
        outside at what was going on. Additionally, some guests asked
        Ms. Holder if she needed “back up.” The police arrived and took
        [Appellant] to the side of the restaurant. Thereafter, police
        charged [Appellant].

Trial Court Opinion (TCO), 11/27/19, at 1-2 (footnotes omitted).

        After a jury trial on September 6, 2019, the court found Appellant guilty

of disorderly conduct.     He was immediately sentenced as set forth supra.

Appellant filed a timely notice of appeal, and he also timely complied with the

court’s order to file a Pa.R.A.P. 1925(b) statement. The court filed its Rule

1925(a) opinion on November 27, 2019. Herein, Appellant raises a single

issue for our review: “Whether the evidence was sufficient to sustain

[Appellant’s] conviction[] for disorderly conduct - noise[?]” Appellant’s Brief

at 7.

        To begin, we note our standard of review of a challenge to the sufficiency

of the evidence:

        In reviewing a sufficiency of the evidence claim, we must
        determine whether the evidence admitted at trial, as well as all
        reasonable inferences drawn therefrom, when viewed in the light
        most favorable to the verdict winner, are sufficient to support all
        elements of the offense. Commonwealth v. Moreno, 14 A.3d
133 (Pa. Super. 2011). Additionally, we may not reweigh the

                                       -2-
J-S24008-20


      evidence or substitute our own judgment for that of the fact
      finder. Commonwealth v. Hartzell, 988 A.2d 141 (Pa. Super.
      2009). The evidence may be entirely circumstantial as long as it
      links the accused to the crime beyond a reasonable doubt.
      Moreno, supra at 136.

Commonwealth v. Koch, 39 A.3d 996, 1001 (Pa. Super. 2011).

      Appellant was convicted of disorderly conduct under section 5503(a)(2),

which states: “A person is guilty of disorderly conduct if, with intent to cause

public inconvenience, annoyance or alarm, or recklessly creating a risk

thereof, he … makes unreasonable noise[.]”         18 Pa.C.S. § 5503(a)(2).

According to Appellant, the Commonwealth failed to prove the mens rea of

this offense. He insists that the evidence was insufficient to demonstrate

      that he was acting with the purpose of causing a public
      inconvenience, annoyance, or alarm. Rather, as his statements
      made clear, he was yelling at the manager to get her to give him
      the books that he had left at the business establishment. The fact
      that he may have yelled and raised his voice, while annoying, was
      not sufficient to sustain the criminal charge.

Appellant’s Brief at 9.

      Appellant’s argument is unconvincing. As the trial court stressed:

      There was evidence that [Appellant’s] volume was inappropriate
      for the place where it occurred: outside a packed restaurant
      during its busy time. There was evidence that the public heard
      him to the point where diners got up and stood at the window to
      see what was going on. His volume was such that other diners
      asked M[s.] Holder if she needed assistance. Finally, it is clear
      that [Appellant] caused public inconvenience[,] as the incident
      prevented diners from exiting and entering the establishment.

TCO at 3. Ms. Holder’s testimony supports the trial court’s conclusion that

Appellant intentionally caused — or at least recklessly disregarded the risk of

causing — public inconvenience, annoyance, or alarm by screaming at Ms.


                                     -3-
J-S24008-20



Holder in the entranceway of the busy restaurant. See N.T. Trial, 9/6/19, at

12, 15-16. Therefore, the evidence was sufficient to sustain his conviction for

disorderly conduct. See Commonwealth v. Troy, 832 A.2d 1089, 1094 (Pa.

Super. 2003) (“The specific intent requirement of [the disorderly conduct]

statute ‘may be met by a showing of a reckless disregard of the risk of public

inconvenience,’ annoyance, or alarm, even if the appellant’s intent was to

send a message to a certain individual, rather than to cause public

inconvenience, annoyance, or alarm.”) (citation omitted).

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/8/2020




                                     -4-